Case 1:15-cv-05235-ARR-PK Document 254-4 Filed 03/08/19 Page 1 of 4 PageID #: 5601




                          EXHIBIT D
Case 1:15-cv-05235-ARR-PK Document 254-4
                                   174-5 Filed 03/08/19
                                               04/17/18 Page 2 of 4 PageID #: 5602
                                                                              4268




  STRICTLY CONFIDENTIAL                                         DEFENDANT 0000238
Case 1:15-cv-05235-ARR-PK Document 254-4
                                   174-5 Filed 03/08/19
                                               04/17/18 Page 3 of 4 PageID #: 5603
                                                                              4269




  STRICTLY CONFIDENTIAL                                         DEFENDANT 0000239
Case 1:15-cv-05235-ARR-PK Document 254-4
                                   174-5 Filed 03/08/19
                                               04/17/18 Page 4 of 4 PageID #: 5604
                                                                              4270




  STRICTLY CONFIDENTIAL                                         DEFENDANT 0000240
